DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 04/12/2021, in which claims 1-20 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (“CE10.1: Combined and multi-hypothesis prediction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 07/10/2018).

Regarding claim 1, Chiang discloses a non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, comprising (Chiang; Heading “4 Simulation results”. Video coder (encoder/decoder implemented with processors and memory) is used to perform video coding processes.): 
receiving information for predicting a current block (Chiang; Heading “2.1 2.1CE10.1.1: Multi-hypothesis prediction for improving AMVP mode”. Coding information is received for coding CUs and sub-CUs.); 
determining whether a merge mode is applied to the current block based on the information for the prediction (Chiang; Heading “2.1 2.1CE10.1.1: Multi-hypothesis prediction for improving AMVP mode”. A merge mode is determined to be used or not in accordance with a flag value.); 
if the merge mode is applied to the current block, obtaining a first syntax element indicating whether combined prediction is applied to the current block, wherein the combined prediction is a prediction mode that combines inter-prediction and intra-prediction (Chiang; Heading “3 Syntax and semantics”, “2.1 CE10.1.1: Multi-hypothesis prediction for improving AMVP mode”, “2.2 CE10.1.2: Multi-hypothesis prediction for improving skip or mode”, “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”. A flag is used to determine whether a combined prediction/MHP is used or not, wherein a combined prediction/MHP uses inter-prediction and intra-prediction.); 
if the first syntax element indicates that the combined prediction is applied to the current block, generating an inter-prediction block and an intra-prediction block of the current block (Chiang; Heading “3 Syntax and semantics”, “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”. For a flag indicating a combined prediction/MHP for a current block, an inter-prediction and an intra-prediction are generated for a current block.); and 
generating a combined prediction block of the current block by performing a weighted-sum of the inter-prediction block and the intra-prediction block (Chiang; Heading “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”, “2.4 CE10.1.4: Combined test”. A combined prediction block is generated by using a weighted sum of inter-prediction and intra-prediction blocks.).

Regarding claim 2, Chiang discloses the decoding method, further comprising: decoding a residual block of the current block (Chiang; Heading “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”, “2.4 CE10.1.4: Combined test”. A combined prediction block is used to generate and code residual block of a current block.); and 
reconstructing the current block using the combined prediction block and the residual block (Chiang; Heading “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”, “2.4 CE10.1.4: Combined test”. A combined prediction block is used to generate and code residual block of a current block, wherein a current block is reconstructed using a combined prediction block and a residual block.).

Regarding claim 5, Chiang discloses if the first syntax element indicates that the combined prediction is applied to the current block, an intra-prediction mode for generating the intra-prediction block of the current block is set to a planar mode (Chiang; Heading “2.3 CE10.1.3: Multi-hypothesis prediction for improving intra mode”. For a flag indicating the use of a combined/MHP, an intra-prediction mode is set to prediction modes including at least a planar mode.).

Claims 8-9, 12 are directed to a video signal decoding device, the device comprising: a processor, wherein the processor is configured to perform a sequence of processing steps corresponding 

Claims 15-16, 19 are directed to a video signal encoding device comprising: a processor, wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method, wherein the decoding method comprising a sequence of processing steps that are in reverse order/symmetric manner with the ones corresponding to the same as claimed in claims 1-2, 5, and are rejected for the same reason of anticipation as outlined above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (“CE10.1: Combined and multi-hypothesis prediction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 07/10/2018) in view of Chiang (US Pub 20190320203 A1), hereinafter referred to as Chiang’2.

Regarding claim 3, Chiang discloses the combined prediction (Chiang; See remarks regarding claim 1 above.).
the decoding the residual block further comprises: if the first syntax element indicates that the combined prediction is not applied to the current block, obtaining a second syntax element indicating whether sub-block transform is applied to the current block, and wherein the sub-block transform indicates a transform mode that applies transform to any one of sub-blocks of the current block divided in a horizontal direction or in a vertical direction.
However, Chiang’2 teaches the decoding the residual block further comprises: if the first syntax element indicates that the combined prediction is not applied to the current block, obtaining a second syntax element indicating whether sub-block transform is applied to the current block (Chiang’2; Para. [0096], [0017, 37]. A transform setting/signal is used to indicate the usage of subblock transform for an index/syntax element indicating a combined prediction being used or for not being used.), and wherein the sub-block transform indicates a transform mode that applies transform to any one of sub-blocks of the current block divided in a horizontal direction or in a vertical direction (Chiang’2; Para. [0017, 37]. A subblock transform is used to apply transform to any one of subblocks in any direction/orientation including horizontal direction or vertical direction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Chiang to adapt a subblock transform approach, by incorporating Chiang’2’s teaching wherein subblock transforms are used for a current block, for the motivation to allow different transforms in accordance with different prediction approaches (Chiang’2; Abstract, Background.).

Regarding claim 4, Chiang’2 of modified Chiang further teaches if the second syntax element is not present, a value of the second syntax element is inferred to be 0 (Chiang’2; Para. [0096]. A selected subblock transform mode is inferred not to be applied, wherein the corresponding transform setting/signal (syntax) is effectively 0.).

Claims 10-11 are directed to a video signal decoding device, the device comprising: a processor, wherein the processor is configured to perform a sequence of processing steps corresponding to the 

Claims 17-18 are directed to a video signal encoding device comprising: a processor, wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method, wherein the decoding method comprising a sequence of processing steps that are in reverse order/symmetric manner with the ones corresponding to the same as claimed in claims 3-4, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (“CE10.1: Combined and multi-hypothesis prediction”, JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 07/10/2018) in view of Ye (US Pub 20170251213 A1).

Regarding claim 6, Chiang discloses the combined prediction (Chiang; see remarks regarding claim 1 above.).
But Chiang does not explicitly disclose the decoding method further comprising: setting locations of a left neighboring block and an upper side neighboring block to which reference is made for the combined prediction, wherein the locations of the left neighboring block and the upper side neighboring block are identical to locations to which reference is made by the intra-prediction.
However, Ye teaches the decoding method further comprising: setting locations of a left neighboring block and an upper side neighboring block to which reference is made for the combined prediction, wherein the locations of the left neighboring block and the upper side neighboring block are identical to locations to which reference is made by the intra-prediction (Ye; Para. [0041]. The locations of reference left and upper neighboring blocks in combined prediction are the same ones used in intra-prediction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Chiang to adapt a (Ye; Abstract.).

Regarding claim 7, Ye of modified Chiang further teaches the locations of the left neighboring block and the upper side neighboring block are determined using a scaling factor variable which is determined based on a color component index value of the current block (Ye; Para. [0010, 56]. In accordance with color/chroma component (index) being used, the locations of left and top neighboring blocks are determined based on DC mode, planar, mode, horizontal mode, or vertical mode, wherein a mode used effectively represents a scaling factor, e.g. vertical mode has a scaling of zero for left blocks .).

Claims 13-14 are directed to a video signal decoding device, the device comprising: a processor, wherein the processor is configured to perform a sequence of processing steps corresponding to the same as claimed in claims 6-7, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 20 is directed to a video signal encoding device comprising: a processor, wherein the processor is configured to obtain a bitstream to be decoded by a decoder using a decoding method, wherein the decoding method comprising a sequence of processing steps that are in reverse order/symmetric manner with the ones corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao (US Pub. 20210120235 A1) teaches a video coding system that performs multiple prediction mode by overlapping intra prediction blocks and inter prediction blocks.

Lim (US Pub. 20220086486 A1) teaches a video coding system that perform video coding by generating intra prediction blocks and inter prediction blocks to obtain a weighted sum of the two blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT KIR/Primary Examiner, Art Unit 2485